Order filed November 10, 2016




                                      In The


       Eleventh Court of Appeals
                                    ___________

                                No. 11-16-00107-CR
                                    ___________

                KENNETH LASHON GREEN, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR38038


                                    ORDER
      Appellant’s court-appointed attorney of record, Raymond K. Fivecoat, has
filed in this court a motion to withdraw as counsel for Appellant in this case.
Fivecoat states in his motion to withdraw that he has received a pro se motion filed
by Appellant in the district clerk’s office. In the pro se motion, Appellant requests
that Fivecoat be removed and that substitute counsel be appointed because of a
conflict of interest and because Fivecoat previously rendered ineffective assistance
of counsel. The record indicates that Fivecoat was previously appointed to represent
Appellant in the underlying cause but was permitted to withdraw as counsel for
Appellant prior to trial. Fivecoat agrees that he and Appellant “do not see eye to
eye” and believes that the interests of justice would be served by permitting Fivecoat
to withdraw and by appointing new counsel to represent Appellant on appeal. We
abate the appeal.
      The trial court is requested to conduct a hearing to determine whether Fivecoat
should be allowed to withdraw as counsel for Appellant in this appeal. We note that
Appellant need not appear in person at the hearing and that the trial court may permit
him to appear via telephone. If the trial court determines that Fivecoat should be
allowed to withdraw as counsel for Appellant, the trial court is also requested to
determine the following:
      1. Whether Appellant desires to prosecute this appeal;
      2. Whether Appellant is indigent;
      3. If not indigent, whether Appellant has retained counsel for this appeal;
         and
      4. If indigent, whether Appellant desires to have counsel appointed to
         represent him in this appeal or whether, after being warned of the dangers
         and disadvantages of self-representation, Appellant competently and
         intelligently chooses to exercise the right to represent himself.
      If it is determined that Appellant is indigent and is exercising his right to
represent himself, the trial court must develop evidence as to whether Appellant’s
decision to proceed without counsel is knowingly and intelligently made. See
Faretta v. California, 422 U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex.
Crim. App. 1991); Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987);
Webb v. State, 533 S.W.2d 780, 783–86 (Tex. Crim. App. 1976).
      If it is determined that Appellant is indigent, that he is not exercising his right
of self-representation, and that Fivecoat should be permitted to withdraw as counsel,
the trial court is directed to appoint new counsel to represent Appellant in this appeal.

                                           2
     The trial court is directed to enter findings of fact and conclusions of law and
to make any appropriate recommendations to this court. The clerk of the trial court
is directed to prepare and forward to this court a supplemental clerk’s record
containing the findings, recommendations, and any orders of the trial court. The
court reporter is directed to prepare and forward to this court the reporter’s record
from the hearing. These records are due to be filed in this court on or before
December 12, 2016.
      This appeal is abated.


                                                    PER CURIAM


November 10, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3